DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 03/04/2022.
Claims 2, 3, and 6 are pending.
Claims 2, 3, and 6 have been amended.
Claims 1, 4, 5, and 7 have been canceled.
Allowable Subject Matter
Claims 2, 3, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 2, the prior art of record does not teach claimed limitation: “determining, by a submodule controller of the submodule, whether a fault in the submodule has already occurred and transmitting a fault signal to the upper level controller when the fault in the submodule has already occurred; detecting, by a voltage detector of the submodule in which a fault has not already occurred,
the initial charging voltage stored in the capacitor and transmitting the initial charging voltage to
the submodule controller” in combination with all other claimed limitations of claim 2.
Regarding Claim 3, the prior art of record does not teach claimed limitation: “determining, by a submodule controller of the submodule, whether a fault in the submodule has already occurred and transmitting a fault signal to the upper level controller when the fault in the submodule has already occurred; detecting, by a voltage detector of the submodule in which a fault has not already occurred, the initial charging voltage stored in the capacitor and transmitting the initial charging voltage to the submodule controller” in combination with all other claimed limitations of claim 3.
Claim 6, the prior art of record does not teach claimed limitation: “determining, by a submodule controller of the submodule, whether a fault in the submodule has already occurred and transmitting a fault signal to the upper level controller when the fault in the submodule has already occurred; detecting, by a voltage detector of the submodule in which a fault has not already occurred, the initial charging voltage stored in the capacitor and transmitting the initial charging voltage to the submodule controller in combination with all other claimed limitations of claim 6.


The closest references are found based on the updated search:
Yang et al. (US 2005/0027481 A1) discloses herein the diagnosing of the operational state of the plurality of sub-modules includes operating a diagnosis program module to operate a sub-module to perform a diagnosis program (see claim 3).
Kodera et al. (US 2004/0042039 A1) suggests a wherein said sub-module circuits each include a sub-diagnosis processor part for diagnosing states of functional parts allotted to said sub-module circuits, and said main module circuit includes a supervising diagnosis part for supervising statuses of said circuit board charge parts, which are obtained by said sub-module circuits (see claim 9).
Oh et al. (US 2021/0152099 A1) teaches redundant sub-module of a MMC converter, comprising: a first power semiconductor switch and a second power semiconductor switch connected in series in a same direction (see claim 9).


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/12/2022